Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 3 March 2021 has been entered. Applicant’s amendment of the claims filed 22 November 2021 has been entered.

Election/Restriction
In the response received on 22 November 2021, Applicant elected, without traverse, of the species of:
A-a) wherein the method is for treating rheumatoid arthritis in a subject comprising selecting the subject and administering to the subject an antibody;
B) wherein the subject has a serum concentration of serum amyloid A (SAA) greater than 105.2 ng/mL and less than 256.0 ng/mL, or a serum concentration of SAA greater than 11.83 ng/mL and less than 30.08 ng/mL;
C-a) wherein the subject has moderate to severe rheumatoid arthritis; and
D-b) wherein the antibody is administered subcutaneously to the subject at 200 mg once every two weeks.
Claims 3-34, 39, 40, 42, 45-47, 51 and 53-81 are cancelled. Claims 1, 2, 35-38, 41, 43, 44, 48-50, 52 and 82-87 are pending and under examination to the extent they read on the elected species. Claims 1, 2, 35-38, 41, 44 and 49 read on the elected 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings (Figs. 1A-B, 2A-C, 3A-D, 6A-B, and 7A-B) are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. The black and white drawings of Figs. 1A-B, 2A-C, 3A-D, 6A-B, and 7A-B contain text that is unreadable or of insufficient clarity. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Color photographs and color drawings (Figures 2, 3, 4, 5, 6, 7, 8, and 9) are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 35-38, 41, 44 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (Arthritis Res. Ther., 2017, Vol. 19(1):119), in view of Joseph et al. (WO 2016/044343 A1, Int’l. Pub. Date: 24 March 2016).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Yoo teaches the association of serum and exosomal levels of amyloid A (AA) with disease activity in rheumatoid arthritis (RA). Yoo teaches that the patients had received methotrexate (MTX) for at least 6 months and disease activity was measured using DAS28-ESR; and patients with RA were stratified according to the following criteria: the clinical remission (CR) group (n = 30) with a DAS28-ESR ≤2.6 and the non-CR group with a DAS28-ESR >2.6 (p. 2, under the section “Study population and sample preparation”). Yoo teaches that both serum and exosomal AA levels were higher in the non-CR group than in the CR group, and significant positive correlations were found between serum or exosomal AA and C-reactive protein (CRP) (see abstract). Yoo teaches that serum AA was 91.5 ng/ml (IQR 22.0–282.9) in the non-CR p = 0.001) (p. 4, under the section “Both exosomal and serum AA were more abundant in the non-CR group than in the CR group”). Yoo showed the non-CR patients with serum AA levels within the range as recited in present claim 1 (i.e., greater than 105.2 ng/mL and less than 256.0 ng/mL) (see Fig. 1).
Yoo teaches as set forth above. Yoo, however, does not teach treating the non-CR patients by subcutaneous administration of sarilumab at a dose of about 150-200 mg, or at 200 mg, once every two weeks (claims 1, 41, 49), wherein the patients achieve an improvement in, e.g., SF-36 - PCS score, after 24 weeks of treatment with the antibody (claim 2), and wherein the patients are further administered methotrexate at a dosage of between 6 to 25 mg per week (claim 44), nor teaches the formulation of sarilumab and administration device as recited in claims 36-38.  
Joseph teaches a method of improving the Health-Related Quality of Life of a subject suffering from RA by administering to the subject an effective amount of sarilumab (an anti-hIL-6R antibody) (see, e.g., claim 1). Joseph teaches that sarilumab is administered subcutaneously, at a dose of 150 mg per two weeks or 200 mg per two weeks (see, e.g., claims 14, 15). Joseph teaches that the subject achieves a change in one or more Health-Related Quality of Life outcomes, including SF-36 PCS score, after 24 weeks of treatment (see e.g., claim 2). Joseph teaches that the method can be used for a subject who was previously ineffectively treated with DMARD, such as methotrexate (see e.g., claims 7, 8). Joseph further teaches administering sarilumab in combination with methotrexate at a dose between 6 to 25 mg per week (see, e.g., claims 12, 13). Joseph also teaches the formulation of sarilumab, which is an aqueous buffered solution at pH about 21 mM histidine” recited in claim 37 of the instant application), 50 mM arginine (which meets the limitation of “about 45 mM arginine” recited in claim 37 of the instant application), 0.2% (w/v) polysorbate 20, and 5% (w/v) sucrose, between 100 mg/mL and 200 mg/mL sarilumab, or more particularly 131.6 mg/mL sarilumab (p. 22, lines 3-24). Joseph teaches that the administration can be accomplished with a reusable pen or autoinjector delivery device (p. 22, lines 27-31). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the non-CR patients of Yoo with sarilumab as taught by Joseph. One of ordinary skill in the art would have been motivated to do so, because Yoo used serum or exosomal AA biomarker to identify RA patients who received methotrexate for at least 6 months but were still in a non-clinical remission status, and Joseph further teaches the use of sarilumab for treating a subject who suffers from RA and was previously ineffectively treated with methotrexate. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 11, 2022